Case 11-36759   Doc 231   Filed 12/13/20 Entered 12/13/20 16:05:30   Desc Main
                          Document      Page 1 of 11
Case 11-36759   Doc 231   Filed 12/13/20 Entered 12/13/20 16:05:30   Desc Main
                          Document      Page 2 of 11
Case 11-36759   Doc 231   Filed 12/13/20 Entered 12/13/20 16:05:30   Desc Main
                          Document      Page 3 of 11
Case 11-36759   Doc 231   Filed 12/13/20 Entered 12/13/20 16:05:30   Desc Main
                          Document      Page 4 of 11
Case 11-36759   Doc 231   Filed 12/13/20 Entered 12/13/20 16:05:30   Desc Main
                          Document      Page 5 of 11
Case 11-36759   Doc 231   Filed 12/13/20 Entered 12/13/20 16:05:30   Desc Main
                          Document      Page 6 of 11
Case 11-36759   Doc 231   Filed 12/13/20 Entered 12/13/20 16:05:30   Desc Main
                          Document      Page 7 of 11
Case 11-36759   Doc 231   Filed 12/13/20 Entered 12/13/20 16:05:30   Desc Main
                          Document      Page 8 of 11
Case 11-36759   Doc 231   Filed 12/13/20 Entered 12/13/20 16:05:30   Desc Main
                          Document      Page 9 of 11
Case 11-36759   Doc 231   Filed 12/13/20 Entered 12/13/20 16:05:30   Desc Main
                          Document      Page 10 of 11
Case 11-36759   Doc 231   Filed 12/13/20 Entered 12/13/20 16:05:30   Desc Main
                          Document      Page 11 of 11
